DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fidan (DE 102006010051 A1; of record, further translation as provided).
Regarding claims 1 and 20, Fidan teaches a tire reinforcing member (Figures 2-6), comprising two layer members (2a, 2b in Figure 5; paragraph 0026) each obtained by covering elongated fiber materials (threads 15, yarns 16, cords 17 in Figures 2-4; paragraphs 0023-0034) with a polymer material (plastic matrix 12; paragraph 0023, are coated with rubber or plastic).  Likewise, the tire reinforcing member is arranged in a crown portion of the tire (as shown in  c = b + 2d as shown in Figures 2-4; paragraph 0025, b is disclosed as 0.3 mm to 1.5 mm; d is discloses as 0.05 mm to 0.5 mm), which overlaps the presently claimed range of 0.01 mm to 0.5 mm; and the whole reinforcing member has a thickness of 0.8 mm to 5 mm (e.g. twice the layer thickness as the reinforcing member comprises two layers as shown in Figure 5), which overlaps the presently claimed range of 0.5 mm to 2.0 mm.  Fidan differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Fidan, because overlapping ranges have been held to establish prima facie obviousness. See MPEP §2144.05.
Regarding claim 2, Fidan further teaches the fiber materials are carbon fibers (paragraph 0024, discloses carbon fibers).
Regarding claims 3 and 14, Fidan teaches all the elements of claims 1 and 2 as discussed above and further teaches the polymer material is a thermoplastic resin or a thermoplastic elastomer (paragraph 0012, embedded in a rubber or plastic matrix).
Regarding claims 4 and 15, Fidan teaches all the elements of claims 1 and 2 as discussed above and further teaches the fiber materials uniformly exist in the polymer material (as shown in Figures 2-5, the fiber materials are parallelly arranged at regular intervals; consistent with the definition on page 08, lines 2-4 of the instant Specification).
e.g. layer members of substantially identical thicknesses, substantially identical fiber materials, substantially identical polymer material), it would inherently possess the claimed properties.  Likewise, Fidan discloses the fiber materials having a tensile strength and elastic modulus well above that of the tire reinforcing member (paragraph 0024).  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Regarding claims 6 and 17, Fidan teaches all the elements of claims 1 and 2 as discussed above and further teaches the fiber materials have a specific tensile strength of 500 MPa or higher (paragraph 0024, discloses elongation break; construed as tensile strength is at least 2 GPa) and a specific elastic modulus of 5 GPa or higher (paragraph 0024, discloses elasticity of at least 50 GPa).
disclose an angle α of 10°).
Regarding claim 10, Fidan further teaches the fiber materials comprise: a component A and a component B extending in a longitudinal direction of the layer members, and 5an inclination direction of the component A and that of the component B are line-symmetrical with respect to the longitudinal direction of the layer members (as shown in Figure 5; paragraph 0026).  Fidan further discloses the components A and B extending in a direction of 15° to 30° with respect to the longitudinal direction of the layer members (paragraph 0026); which overlaps the presently claimed range of (+/-) 20° to 90°.  Fidan differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Fidan, because overlapping ranges have been held to establish prima facie obviousness. See MPEP §2144.05.
Regarding claim 11, Fidan teaches all the elements of claim 10 as discussed above and further teaches the component A and the component B are contained in different layer members (as shown in Figure 5).
Regarding claim 12, Fidan teaches all the elements of claim 10 as discussed above but does not teach the component A and the component B are contained in the same layer member.  However, arranging cord or fiber components in a same layer with the configuration 
Regarding claim 13, Fidan teaches the tire reinforcing member comprises two or more layer members (2a, 2b in Figure 5; paragraph 0026).  The limitation "is formed by directly laminating...” is a product-by-process limitation and is not further limiting in so far as the structure of the product is concerned. “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [emphasis added] In re Thorpe, 1 11 F.2d 695, 698, 227 US FQ 964, 966 (Fed, Cir. 1985). See MPEP § 21.13. Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 29 2 (Fed. Cir. 1983).  As discussed above, Fidan discloses the tire reinforcing member comprises two or more layer members; hence, Fidan discloses all the structural limitations of claim 13.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fidan as applied to claims 1 and 2 above, and further in view of Rhyne (US 2013/0327459 A1).
discloses a minimum elastic modulus for the fiber materials).
Rhyne teaches a reinforcement structure (160 in Figures 1-5) in the crown are of a tire (135).  The reinforcement structure comprises two or more layer members (165, 195, 200 in Figure 4), wherein elongate fiber materials (paragraph 0036) are embedded in a polymer layer material (paragraph 0037) having a tensile modulus greater than 10 MPa (paragraph 0011, claim 4).  Rhyne further discloses the polymer layer material being a thermoplastic, thermoset or other polymeric material (paragraph 0043).  As both Fidan and Rhyne disclose similar polymer material, it would have been apparent to one of ordinary skill in the art the polymer material of Fidan has a similar elastic modular.  Alternatively, it would have been obvious for one of ordinary skill in the art to have substituted the polymer layer material disclosed by Rhyne for use in the reinforcing member of Fidan with a reasonable expectation of success.  As disclosed by Rhyne, the polymer layer material results in a reinforcement structure having an elastic modulus greater than 5 GPa (paragraph 0021).  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fidan as applied to claims 1 and 2 above, and further in view of Mochizuki  (JPH 05302228A; of record, further translation as provided).
Regarding claims 8 and 19, Fidan teaches all the elements of claims 1 and 2 as discussed above but does not teach a volume fraction of the fiber materials contained per unit volume of the layer members is 30 to 80% by volume.  However, while patent drawings are not necessarily to scale, Figures 3-4 seem to show an embodiment where a volume fraction of the fiber materials with respect to the layer member is 30% to 80% by volume.  Additionally, as discussed in claim 1, the layer member has a thickness of 0.4 mm to 2.5 mm (reference claim 1 above).  Fidan discloses the fiber materials have diameters from 0.2 mm to 2 mm (paragraph 0025) and spaced apart between 10% to 100% of the diameter.  Hence, it would obvious to one of ordinary skill in the art, the fiber materials take up from 30% to 80% the volume of the layer members.
Alternatively, Mochizuki teaches a fiber resin composite cord (Figure 1) for a tire.  The fiber resin composite cord comprises fiber materials (paragraph 0021) coated with a polymer material (paragraph 0018).  Mochizuki further discloses a volume fraction of the fiber materials with respect to the total volume being 40% to 70% in order to balance the tensile strength and elastic modulus of the fiber material with optimal flexural modulus (paragraph 0019).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fidan to incorporate the teachings of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/22/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715